—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schulman, J.), dated November 21, 2000, which denied his motion to vacate a stipulation of discontinuance dated October 13, 1998.
Ordered that the order is affirmed, with costs.
The Supreme Court did not err in denying the plaintiff’s motion to vacate a stipulation of discontinuance. The stipulation of discontinuance was properly signed by the attorneys of record for all the parties, and was clear and unambiguous as to the intent of the parties to discontinue the entire action and all cross claims with prejudice (see, CPLR 3217 [a] [2]; [c]; Royal York Realty v Ancona, 280 AD2d 593).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.